MASSEY, Chief Justice
(dissenting).
If I understand applicable language in McEwen v. Harrison, 162 Tex. 125, 345 S.W.2d 706, 710 (1961) then the appeal was timely perfected in this case.
There is no doubt that the trial court, upon the record made upon the late-filed motion for new trial — heard within 30 days of rendition of judgment and overruled on that day — was controlled by Craddock v. Sunshine Bus Lines, 134 Tex. 388, 133 S.W.2d 124 (Tex.Com.App., 1939). Under the rules of Craddock where there has been default judgment the party against whom the judgment is rendered has a minimum burden of allegation and proof on the hearing of his motion that judgment be set aside and a new trial granted.
By the opinion of the majority even if he who bore that burden of proof had so discharged it that as a matter of law the trial court was, under Craddock, bound to grant his motion (or if he failed to do so have it granted by the appellate court), may not have such relief on appeal if he learned of the judgment against him after the expiration of 10 days from date of judgment and therefore neither filed notice of appeal nor motion for new trial as provided by the Rules of Civil Procedure which, under settled law, have application when the defendant has participated on trial.
In other words, the majority holding is that where one who has suffered a default has his right to a new trial so dependent upon the application of the rules of Crad-dock by the trial court because he could not, absent the grant of a new trial there, show himself entitled to a new trial by taking an appeal by writ of error nor by filing a bill of review suit in the trial court; or, in other words, he is at the mercy of the trial court if his motion for new trial is not filed within 10 days regardless of the record he might make on a hearing of his motion, timely held.
(I am of the opinion that the record made on motion for new trial in such an instance would not constitute a proper part of the appellate record should there be an appeal taken by writ of error. Cases under Texas Digest, Appeal and Error, “^SóS, “(Extent of review dependent on mode of review) — On appeal from judgment by confession or default or from orders relating thereto”. On this I am in disagreement with my brethren. While of importance of consideration, even if I am in error there is certainly a greater burden upon one taking his appeal by writ of error than is the case where he may perfect an ordinary appeal.)
*250I quote from McEwen v. Harrison, supra, beginning at page 710 of 345 S.W.2d:
“Our construction of the Rule (T.R.C.P., 329b) will give a diligent defendant with a meritorious defense every opportunity to protect himself against an unwarranted default judgment. If he is not served with citation and learns of the judgment within 30 days after its rendition, he may file a motion for new trial, which the court is at liberty to grant, and if his motion is overruled he may obtain relief by appeal. If he does not learn of the judgment within 30 days after its rendition but does learn of it within six months, and the invalidity of the judgment is disclosed by the papers on file in the case, he may obtain relief by prosecuting writ of error to a Court of Civil Appeals.” (Emphasis supplied.)
McEwen v. Harrison was a mandamus case and the language I have quoted therefrom constituted dicta. Further, it speaks specifically of a case where there has not been service of citation — a situation where the making of a record on a motion to set aside judgment and to grant a new trial would not be necessarily consequential for clearly the complainant could in any event win his case by prosecuting a writ of error appeal by showing absence of service of citation.
But to me the language quoted is not susceptible of a construction other than that there was contemplation of the regular or ordinary appeal when it wrote that if the complaining party’s motion for new trial (whether or not filed within 10 days of the date judgment was rendered) is overruled “he may obtain relief by appeal”. It is after the statement thereon was made that there was further mention made relative to the alternative of writ of error appeal.
And further, and in any event, I would consider it ridiculous to treat the quoted language as having relation only to an instance where there has been a failure to obtain service of citation and not to any other. — such as that considered by the court in Craddock.
Rather do I construe McEwen v. Harrison to encompass Craddock and to extend its rule to any case where motion for new trial is filed — and heard within 30 days of the date judgment is rendered — while the jurisdiction of the trial court still obtains.
To so construe McEwen v. Harrison would be to construe our Rules of Civil Procedure so as to accomplish and not defeat justice. I reject a legal principle which might permit one who can conceal his default judgment for 10 days to believe “he has it made”, or which would permit the judge who rendered it to know that the. legal requirement upon the defendant upon the hearing of a late filed motion for new trial in the trial court will become changed so as to be more onerous upon the defendant in the appellate court should he attempt to prosecute a writ of error appeal upon having the late filed motion for new trial overruled.
If in the trial court the defendant in the case before us has demonstrated his right to have that court set aside the default judgment and to grant a new trial by the rules of Craddock, which relief was there denied, I would hold that he is entitled to obtain that relief at the hands of this appellate court by the rules of Craddock.
In writing this dissent I do not mean to imply that I have arrived at any opinion of a correct decision upon the merits of the appeal; I intend merely to show that I would not dismiss the appeal but would accept it and pass upon its merits.